PER CURIAM.
Petitioner C.S. filed an emergency petition for writ of habeas corpus seeking to be discharged from secure detention. His challenge is to successive twenty-one day periods of secure detention arising from multiple, separately filed, seemingly unrelated grand theft charges. C.S. contends that his detention is longer than the permitted twenty-one days as set forth in section 985.215(5)(c), Florida Statutes.
We deny relief as this case is unlike the “stacking” cases cited in the petition. R.B. v. Miles, 871 So.2d 949 (Fla. 2d DCA 2004); W.B.T. v. Esieves, 825 So.2d 1055 (Fla. 4th DCA 2002). Those cases hold that the detention statute, section 985.215, does not authorize a trial court to stack twenty-one day detention periods consecutively where multiple acts are charged.
Herein, the trial judge did not require C.S. to complete the twenty-one day secure detention periods associated with the earlier, unrelated, probable cause filings before commencing the twenty-one day period at issue. Rather, the release date was simply extended such that the detention period commenced on the date the instant probable cause affidavit was filed. Accordingly, the petition is denied.
FARMER, C.J., POLEN and SHAHOOD, JJ., concur.